Exhibit 99.1 News Release Republic First Bancorp, Inc. October 23, 2012 REPUBLIC FIRST BANCORP, INC. REPORTS EARNINGS FOR THE THIRD QUARTER 2012 Philadelphia, PA, October 23, 2012 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the period ended September 30, 2012.The Company recorded net income of $0.4 million, or $0.02 per share, for the third quarter of 2012. On a year to date basis the Company has recorded net income of $2.7 million, or $0.10 per share, for the nine month period ended September 30, 2012 compared to a net loss of $1.6 million, or $0.06 per share, for the nine month period ended September 30, 2011. “In spite of the ongoing challenges we face from a slow and unpredictable economic recovery we are pleased to report a third consecutive quarter of profitable results which has resulted in a substantial improvement in earnings year over year,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer.“Republic Bank continues to make progress in strengthening its financial results.In addition to improved earnings, low cost core deposit growth continues to be a strength for our organization,” said Madonna.We’ve also seen a positive trend in quality loan demand during 2012.” Highlights for the Period Ending September 30, 2012 Ø Net income improved to $2.7 million, or $0.10 per share, for the nine months ended September 30, 2012 compared to a net loss of $1.6 million, or $0.06 per share, for the nine months ended September 30, 2011.The Company recorded net income of $0.4 million, or $0.02 per share, for the quarter ended September 30, 2012 compared to net income of $1.4 million, or $0.05 per share, for the quarter ended September 30, 2011. Ø Asset quality has improved significantly year over year. Non-performing assets decreased by $22.5 million, or 49%, to $23.5 million as of September 30, 2012 compared to $46.0 million as of September 30, 2011. Non-performing assets as a percentage of total assets decreased to 2.43% as of September 30, 2012 compared to 4.83% as of September 30, 2011. Ø Core deposits increased by $58.5 million, or 8%, to $820.8 million as of September 30, 2012 compared to $762.3 million as of September 30, 2011 driven by the Company’s retail strategy focused on relationship banking and gathering low cost core deposits. Ø Total loans increased by $18.3 million, or 3%, on a linked quarter basis to $623.2 million as of September 30, 2012.On a year to date basis total loans have increased by $33.7 million, or 6%, when compared to December 31, 2011. Ø The net interest margin improved to 3.69% in the third quarter 2012 compared to 3.59% for the second quarter 2012 and 3.57% for the third quarter 2011. Ø SBA lending continued to grow as an important component of the Company’s lending strategy. $16.7 million in new SBA loans were originated during the third quarter of 2012. Our team is now ranked as the #1 SBA lender in New Jersey, #3 in Pennsylvania, and #19 nationally based on the dollar volume of loan originations. Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 12.58% and a Tier I Leverage Ratio of 9.21% at September 30, 2012. Ø Tangible book value per share as of September 30, 2012 was $2.65. Income Statement The Company reported net income of $0.4 million or $0.02 per share, for the three months ended September 30, 2012, compared to net income of $1.4 million, or $0.05 per share, for the three months ended September 30, 2011.Net income for the nine month period ended September 30, 2012 was $2.7 million, or $0.10 per share, compared to a net loss of $1.6 million, or $0.06 per share, for the nine months ended September 30, 2011. Earnings continue to improve on a year to year basis as the loan loss provision and other credit costs decrease due to the substantial improvement in asset quality. For the nine month period ended September 30, 2012, the Company recorded a loan loss provision in the amount of $0.6 million compared to a $5.7 million provision during the nine months ended September 30, 2011. The Company continues to lower its cost of funds as evidenced by a decrease of 8 basis points to 0.65% for the three months ended September 30, 2012, compared to 0.73% for the three months ended June 30, 2012. The net interest margin increased to 3.69% for the three month period ended September 30, 2012 compared to 3.59% for the three month period ended June 30, 2012. Non-interest income decreased to $1.8 million for the three months ended September 30, 2012 compared to $4.0 million for the three months ended September 30, 2011, primarily due to gains on sales of investment securities and legal settlement income recognized in the prior year quarter as well as lower gains on sales of SBA loans in the current quarter. Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description Sep. 30, Sep. 30, % Change June 30, % Change Total assets $ $ 1
